UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6869


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ALBERT CHARLES BURGESS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.     Graham C. Mullen,
Senior District Judge. (1:09-cr-00017-GCM-DLH-1)


Submitted:   August 30, 2012             Decided:   September 10, 2012


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Charles Burgess, Jr., Appellant Pro Se.  Thomas Richard
Ascik, Assistant United States Attorney, Asheville, North
Carolina; Cortney Escaravage, Kimlani M. Ford, Edward R. Ryan,
Assistant United States Attorneys, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Albert Charles Burgess, Jr., appeals from the district

court’s orders denying his motions to correct or amend sentence,

to preserve evidence, for a new trial, and to cease collection

of restitution, and the motion filed by Burgess’ standby counsel

seeking authorization for additional fees.               We affirm.

            On appeal, we confine our review to the issues raised

in the appellant’s brief.              See 4th Cir. R. 34(b).               Because

Burgess’ informal brief does not challenge the district court’s

order     denying     the     motion     by      standby     counsel        seeking

authorization for additional fees, Burgess has waived appellate

review of that order.

            We find no abuse of discretion in the district court’s

orders denying Burgess’ motions under Fed. R. Crim. P. 35(a) to

correct or amend sentence.          United States v. McQuiston, 307 F.3d

687, 689 (8th Cir. 2002) (stating standard of review).                       It is

well    established    that   a    motion     brought    under    Rule    35(a)   is

limited   to   the    correction    of   an    illegal    sentence.        Hill   v.

United States, 368 U.S. 424, 430 (1962).                 A sentence is illegal

if the punishment imposed was in excess of that prescribed by

the relevant statutes, multiple terms were imposed for the same

offense, or the terms of the sentence itself were legally or

constitutionally invalid in any other respect.                   Id.     This Court

has interpreted Hill’s third basis for a Rule 35(a) motion —

                                         2
sentences that are legally or constitutionally invalid in any

other respect — to implicate only sentences that are “ambiguous

or internally contradictory.”                  United States v. Pavlico, 961

F.2d 440, 443 (4th Cir. 1992).                Burgess’ allegations do not meet

any of these requirements.

              We also find no error in the district court’s denial

of Burgess’ motion to preserve evidence.                  The Federal Rules of

Criminal      Procedure    do     not    provide    for   motions    to    preserve

evidence in the possession of non-parties for use in support of

a   criminal    defendant’s       potential      collateral     claim     of   actual

innocence.           Burgess     did    not    identify   any     constitutional,

statutory, or other authority providing for such a motion or

relief in the form of an evidentiary preservation order and, in

any event, he did not establish that any irreparable harm would

result from the failure to issue an evidentiary preservation

order.

              We further find no abuse of discretion in the district

court’s denial of Burgess’ motion for a new trial predicated on

the     Government’s      alleged       violation    of   Brady     v.    Maryland,

373 U.S. 83 (1963), because the allegedly undisclosed evidence

on which Burgess relies is not material and was not withheld in

violation of Brady.            See United States v. Stokes, 261 F.3d 496,

502 (4th Cir. 2001) (stating that a defendant may secure a new

trial    on    the    ground     that    the     prosecution    contravened      its

                                           3
obligations     under   Brady       by   showing      that    (1)   the     undisclosed

evidence was favorable to him; (2) the evidence was material;

and (3) the prosecution possessed the evidence, yet failed to

disclose it).

           Finally,      because         this   Court     recently        vacated      the

district   court’s      previously-imposed            order    of   restitution       and

remanded   for    further      proceedings,        United      States     v.    Burgess,

684 F.3d 445, 448, 460 (4th Cir. 2012), Burgess’ motion to cease

collection of restitution is now moot.                    See Incumaa v. Ozmint,

507 F.3d 281, 286 (4th Cir. 2007) (setting forth the principles

of appellate mootness).

           Accordingly,        we    affirm     the    district     court’s      orders.

We   dispense    with   oral    argument        because       the   facts      and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                           4